Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel Claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Chou (WO 2017/027643, fails to teach a first plate, a second plate, and spacers, wherein: (i) the first and second plates are movable relative to each other into different configurations, including an open configuration and a closed configuration; (ii) one or both plates are flexible; (iii) | each of the plates has, on its respective surface, a contact area for contacting the tissue and/or a staining solution that stains the tissue; and (iv) one or both of the plates comprise the spacers that are fixed with a respective plate, wherein the spacers have pillar shape, a predetermined substantially uniform height of 250 um or less, and wherein at least one of the spacers is inside the contact area; wherein in the open configuration, the two plates are separated apart, the spacing between the plates is not regulated by the spacers, and the tissue is deposited on one or both of the plates; and wherein in the closed configuration, which is configured after the tissue deposition in the open configuration, at least a part of the tissue and the staining solution is sandwiched between the two plates forming a layer of uniform thickness, wherein the uniform thickness of the layer is confined by the contact areas of the two plates and is regulated by the plates and the spacers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798